Title: To John Adams from Francis Dana, 6 September 1782
From: Dana, Francis
To: Adams, John



St: Petersbourg Augt: 26th. 1782 OS 6 September N.S.
My dear Sir

I do not ask you to consider this as a letter to you. I have writen so much for several days that I am absolutely beat out; and my health besides begins to fail me. A most constant head ach hangs upon me, and almost stupifies me: Consider this therefore only as a cover of the enclosed letters. I shall probably trouble you more frequently in this way than I have ever done; but it must be upon the express condition that you will assure me in your next without fail, that you will minute the postage to my account: otherwise I must send my letters into other hands which I wou’d not wish to do. The one mark’d Triplicate is a Copy of that of which you have already by the post of last Friday received the original and duplicate. You will pay an attention to this and let all three be sent by different vessels. Another parcel you will receive thro’ other hands by this post are originals. Adieu my dear Sir, I hope you are happier at the Hotel des Etats Unis than I am here, about to be left by your Son the only Countryman I have here, and to add to this, by a faithful domestic who will not weather out with me another of these frightful midnight Winters. Do say I had better quit the stage and return to America, since I am no longer at liberty to pursue the plan you and I think the best, as well as most consonant to the honour and dignity of the United States even tho’ it shou’d not succede. Depend upon it nothing can or will be done here till our Independance is acknowledge by England, under such a line as is chalked out to me. My Friend, may piddling politicks never disgrace our Councils. But this system is the offspring of you know what. Adieu once more I am sick at heart.

FRA DANA

